DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 14 is/are rejected under 35 U.S.C. 101 because the claimed invention is/are directed to abstract idea without significantly more. The claim(s) recite(s) mathematical concepts:  “parameterized” (see WolframMathWord).

This judicial exception is not integrated into a practical application because instant claim merely recites a processor or a hardware accelerator (i.e. math co-processor) The processor and/or hardware accelerator are merely generic computing elements. Recited claim amounts to no more than a parameter from parametrization (or mathematical function) being communicated between two generic computing elements.  The claim is directed to an abstract idea.

The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because delivering parameter are 

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is/are directed to abstract idea without significantly more. The claim(s) recite(s) mathematical concepts:  “parameterized” (see WolframMathWord).

This judicial exception is not integrated into a practical application because instant claim merely recites a processor of a microcomputer. The processor, microcomputer, and/or hardware accelerator are merely generic computing elements. Recited claim amounts to no more than a parameter from parametrization (or mathematical function) being communicated between two generic computing elements.  The claim is directed to an abstract idea.

The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because delivering parameter are insignificant extra solution activity.  They are merely data gathering activity using generic computer components and cannot provide an inventive concept.  The claim is not patent eligible. 

Claims 2 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is/are directed to abstract idea without significantly more. The claim(s) recite(s) mathematical 

Claims 8, 9, 20, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is/are directed to abstract idea without significantly more. The claim(s) recite(s) mathematical concepts:  “parameterized” (see WolframMathWord).  See rejections 1 and 14.   The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception because a cosine operation or coordinate rotation digital algorithm is more mathematical concept or more abstract idea.  Also, CORDIC as hardware or software is a generic computing element/algorithm.

Claim Rejections - 35 USC § 112 2nd

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-21 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  



Use of the word “parameterized” in claims 1-21 fails to particularly point out and distinctly claim the subject matter because the meets and bounds of the claim(s) are unclear when the term has not been clearly defined by the specification.  For the purpose of examination, Examiner will construe the term be any constant, data, or mathematical model that are in form of parameters or an input to the processor.

Applicant is required to review the claim and correct all language which does not comply with 35 U.S.C. § 112, second paragraph.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-9 and 11-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al. (U.S. Publication 2016/0306635) , hereinafter Nakajima.

Referring to claim 1, (inventor/author) teaches, as claimed, a microcontroller (see Fig. 4, 2) comprising: 

a processor (see Fig. 4, Micro CPU 21); and 

a hardware accelerator (see Fig. 4, 22) coupled to the processor; 

wherein the microcontroller is programmed to execute a processing operation (Note, implicit) able to be parameterized (see Fig. 4, Parameterized) by at least one parameter by delivering the at least one parameter from the processor to the hardware accelerator (Note, see all bi-directional data lines).

As to claim 2, Nakajima teaches the microcontroller according to claim 1, wherein the processing operation is an iterative processing operation having a number of iterations, and the at least one parameter indicates the number of iterations of the processing operation.  

As to claim 3, Nakajima teaches the microcontroller according to claim 2, wherein a precision of the processing operation is able to be determined solely by the number of iterations.  

As to claim 4, Nakajima teaches the microcontroller according to claim 2, further comprising a clock signal generator configured so as to generate a clock signal, wherein the hardware accelerator is configured so as to execute, in terms of hardware, at least one iteration of the processing operation per clock cycle.  



As to claim 6, Nakajima teaches the microcontroller according to claim 1, wherein the hardware accelerator further comprises an output stage configured to deliver results of the processing operation, the output stage being configured so as to deliver the results to the processor as soon as the results are ST-18-SOA-0482USoI-11-available and the processor being configured so as to be blocked in a waiting state for as long as the hardware accelerator has not delivered the results to the processor.  

As to claim 7, Nakajima teaches the microcontroller according to claim 6, wherein the hardware accelerator is configured so as to execute, in terms of hardware, a possible next pending processing operation, immediately after having delivered the results to the processor by way of the output stage.  

As to claim 8, Nakajima teaches the microcontroller according to claim 1, wherein the processing operation comprises a function selected from the group consisting of cosine, sine, arc-tangent, arc-sine, arc-cosine, hyperbolic sine, hyperbolic cosine, hyperbolic arc-tangent, square root, phase, modulus, exponential, and natural logarithm.  


As to claim 9, Nakajima teaches the microcontroller according to claim 1, wherein the hardware accelerator is configured so as to execute, in terms of hardware, the processing operation by implementing a coordinate rotation digital algorithm.  

As to claims 11-21, they are directed to a sub-device/method to implement the device as set forth in claims1-9.  Therefore, they are rejected on the same basis as set forth hereinabove.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima in view of Vernaza et al. (U.S. Publication 2019/0095731), hereinafter Vernaza.

As to claim 10, Nakajima teaches the microcontroller according to claim 1, wherein the microcontroller is part of a computer.

Nakajima does not disclose expressly an on-board vehicle computer.

Vernaza does disclose an on-board vehicle computer (see Paragraph 69 and see Fig. 1, ECU 114).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate a computer into a vehicle.

The suggestion/motivation for doing so would have been to better aid the driver.



Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Chen et al. “Parameterized Embedded In-Circuit Emulator and Its Retargetable Debugging Software for Microprocessor/Microcontroller/DSP Processor”, teaches configurable parameterized processors; and

Moyer et al. “Hardware Accelerators” discloses a hardware accelerators that increase computing speed.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HYUN NAM/Primary Examiner, Art Unit 2183